Citation Nr: 0930884	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-28 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a cervical spine disorder to include 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and M.G.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from November 1948 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied reopening of 
service connection for residuals of fractured disc of the 
cervical spine.  

There was a prior final decision on this matter.  Thus, 
before reaching the underlying claim of service connection, 
the Board must first determine that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
service connection for residuals of fractured disc of the 
cervical spine; and the Veteran did not appeal that decision.

2.  Some of the additional evidence received since the 
September 2002 rating decision relates to an unestablished 
fact of in-service injury that is necessary to substantiate 
service connection for a cervical spine disorder.
 
3.  A cervical spine disorder was not chronic in service; was 
not continuous after service separation; degenerative disc 
disease did not manifest to a compensable degree within a 
year following separation from active duty; and a current 
cervical spine disability is not related to service.


CONCLUSIONS OF LAW

1.  The RO's September 2002 rating decision that denied 
service connection for residuals of fractured disk of the 
cervical spine became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008). 

2.  The evidence received since the September 2002 rating 
decision is new and material; and the requirements to reopen 
service connection for a cervical spine disorder to include 
degenerative disc disease have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  A cervical spine disorder to include degenerative disc 
disease was not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

If a claim is to reopen a prior denied claim, the VCAA 
requires that the Secretary of VA look at the bases for the 
denial in the prior decision and to provide the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate the unestablished element(s) 
required to award service connection.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  The claimant must also be notified of 
what constitutes both "new" and "material" evidence 
pertaining to the unestablished elements in order to reopen 
the previously denied claim.  Id.

The VCAA is not applicable if further assistance would not 
aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2).  To the extent of the favorable 
decision below to reopen, further assistance is unnecessary 
to substantiate that part of the Veteran's appeal.

Regarding the underlying service connection claim denied 
below, 38 U.S.C.A. 
§ 5103(a) requires that after the initial claim for benefits 
has been filed and before the initial decision, that notice 
is given.  Despite the fact that the initial notification to 
the Veteran may not have met all of the requirements of the 
VCAA and related case law, the Board finds that the matter 
decided below may be addressed at this time, without further 
remand, because any errors in notice are not prejudicial, and 
because the Veteran has been provided all the information 
necessary to allow a reasonable person to substantiate the 
claim.  Follow subsequent notice, the claim has been 
subsequently readjudicated most recently in a December 2008 
supplemental statement of the case.  While the Veteran may 
not have received full notice prior to the initial decision, 
after pertinent notice was provided, the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim for service 
connection in letters dated between May 2002 and January 
2007.  The RO informed the Veteran of the types of evidence 
needed in order to substantiate his claim for service 
connection, provided notice of what part of that evidence is 
to be provided by the claimant (Veteran), and gave notice of 
what part VA will attempt to obtain.  The RO has also 
provided adequate notice of how effective dates are assigned. 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records 
relevant to the claim on appeal, and the Veteran has been 
given pertinent examination.  Also, the Veteran was afforded 
a personal hearing at the RO.  In sum, there is no evidence 
of any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim.  There is no indication that any additional evidence 
remains outstanding.  In cases where the veteran's service 
treatment records are, through no fault of his own, 
unavailable, a heightened duty exists to assist the veteran 
in the development of the case; and the Board has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the 
claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For the above 
reasons the Board concludes the VA's heightened duty to 
assist the Veteran is satisfied for purposes of the decision 
below.

II.  Claim to Reopen Based on New and Material Evidence
 
The Veteran's underlying claim is that he is entitled to 
service connection for a cervical spine disorder to include 
degenerative disc disease.  Prior to the current claim on 
appeal, the RO previously denied service connection for 
residuals of a fractured disk of the cervical spine in an 
September 2002 rating decision.  In connection with that 
decision, the RO notified the Veteran of his appellate rights 
in a September 2002 letter.  The Veteran did not file a 
notice of disagreement to initiate an appeal from that 
decision; therefore, the September 2002 rating decision 
became final as to the issue of entitlement to service 
connection for a cervical spine disorder to include 
degenerative disc disease.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).

Essentially, the "unestablished fact necessary to 
substantiate the claim" relates to any missing criteria 
required to establish service connection.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Generally, the basic criteria required to be met 
to establish service connection are (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The evidence received after the final September 2002 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995). 

VA is required to first review for its newness and 
materiality the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
disallowance was the RO's September 2002 rating decision.  

The evidence available at the time of the September 2002 
rating decision included some service personnel records, and 
private and VA treatment records dated from May 1999 to 
August 2002.  The existing service personnel records reflect 
that the Veteran received the Bronze Star for his performance 
of duties during a seven-hour battle in which his battery 
position was hit by an intense artillery barrage.  The 
narrative description of the achievement contains no 
indication of any injury to the Veteran.  The claims file 
shows that the RO requested service treatment records from 
the National Personnel Records Center (NPRC).  NPRC replied 
that service treatment records were unavailable due to their 
destruction in a fire.

Private treatment records available at the time of the 
September 2002 rating decision include the following.  A June 
2000 report of lumbar spine X-ray examination contains an 
impression of mild degenerative change.  The Veteran was seen 
at an emergency room in early July 2000 for complaints of 
severe pain at the base of the neck and shoulders, with 
fingers numbness.  Treatment records in July 2000 contain 
assessments of degenerative disc disease.  The report of a 
magnetic resonance imaging (MRI) scan in July 2000 shows 
multi-level cervical spine pathology.

A July 2000 report of history and physical examination 
contains the following recent history.  In early July the 
Veteran noticed pain in his neck radiating to the right 
shoulder after using a pressure washer.  A magnetic resonance 
imaging scan taken in earlier July revealed a large right-
sided disk herniation at C6-7 consistent with his symptoms; 
and a smaller C4-5 central disk protrusion and narrow canal 
at C5-6.  The July 2000 report of history and physical 
examination concluded with an impression of cervical disk 
herniation with a right C7 radiculopathy.  

An operative report shows that the Veteran presented in 
August 2000 with a several week history of severe pain in the 
right upper extremity.  The Veteran underwent right C6-7 
laminectomy, foraminotomy, and diskectomy in treatment of far 
lateral cervical disk herniation, C6-7 on the right.  

In sum, at the time of the September 2002 final decision, 
there was evidence of a current cervical spine disorder.  To 
reopen the claim, evidence received since that decision must 
be new (and not cumulative or redundant) and raise a 
reasonable possibility of substantiating the claim.  The type 
of evidence that was missing at the time of the last final 
decision on the matter, and necessary to reopen the claim, 
would be one or both of the following criteria:

(1) medical, or in certain circumstances, lay evidence 
of the in-service incurrence or aggravation of a disease 
or injury referable to any current cervical spine 
disorder.  That is, evidence of a pertinent injury or 
disease in service; and/or 

(2) medical evidence that any current cervical spine 
disorder to include degenerative disk disease is 
etiologically related to service.  This would include 
any competent evidence that a cervical spine disorder 
was either present in service, or was otherwise shown to 
be related to service, or that any arthritis manifested 
itself to a compensable degree within a year following 
separation from active duty.  

See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Evidence received since the last decision in September 2002 
includes service personnel and medical records, private and 
VA treatment records, statements and transcript of hearing 
testimony of the Veteran and M.G., and the report of a 
January 2008 VA examination of the spine.  Review of this 
evidence in light of the two sets of criteria above shows 
that some of the evidence received since the last final 
decision in September 2002 includes new evidence of in-
service neck or cervical spine injury.  

Specifically, during  a June 2008 RO hearing, M.G. testified 
that he was with the Veteran in Korea during the Korean 
conflict during an attack of incoming artillery; the Veteran 
was thrown to the ground during the attack when rounds hit 
nearby; he knew that the Veteran's neck was stiff because the 
Veteran would always have to turn his whole body to say 
something; and that he (M.G.) went away for treatment and did 
not know the extent of the Veteran's injuries until later 
when he rejoined the outfit.  M.G. supplied several 
statements in 2000 and 2008 consistent with this testimony, 
essentially stating that the Veteran was injured and had pain 
in his neck with limitation of motion during service. 

M.G.'s testimony and statements constitute lay evidence of an 
in-service injury that is referable to the current cervical 
spine disorder.  Such evidence as an element of the criteria 
required to establish service connection was not present at 
the time of the last final decision in September 2002.  This 
evidence is material to the decision because, when considered 
with previous evidence of record, it relates to a previously 
unestablished fact of in-service injury that is necessary to 
substantiate the claim.  Previously at the time of the last 
final decision, there was no indication of any injury or 
disease in service.  As such, this evidence is also "new 
evidence." 
 
In short, review of the record shows that, since the last 
final decision in September 2002, the claims file has 
received new and material evidence.  Thus some of the 
evidence received after the September 2002 rating decision is 
new and material, and serves to reopen the claim for service 
connection for a cervical spine disorder to include 
degenerative disc disease; therefore, the appellant's claim 
for service connection for that disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Because new and material evidence has been received, and the 
claim reopened, the Board's jurisdiction to review the merits 
of the previously denied claim is established and the Board 
must now consider the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

III.  Service Connection for a Cervical Spine Disorder

Service connection for a disorder in general requires medical 
evidence of a disability, which is the result of disease or 
injury incurred in or aggravated by service; or which is 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.310.  If a chronic disease is shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  If a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

As noted above, to establish service connection, generally 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury; however, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise to render a medical nexus of current cervical spine 
disability to service, and he does not contend otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

After a full review of the record and for the reasons below, 
the Board finds that the preponderance of the evidence is 
against service connection for a cervical spine disorder to 
include degenerative disc disease.  Neither service personnel 
or treatment records on file show any reference to an injury 
to the neck or cervical spine.  Review of the service 
personnel records on file show that the Veteran was awarded 
the Bronze Star Medal for his conduct of his duties in July 
1953 during an intense seven-hour barrage of enemy fire, 
during which the Veteran worked unwaveringly to restore vital 
communication lines that were ruptured many times.  The 
citation narrative described the battle, noting that the 
battery position was hit by an intense artillery barrage, and 
that at great risk the Veteran worked during the entire 
period to restore communication lines destroyed by incoming 
rounds.  There is no reference to any injury.

The service treatment records on file consist solely of the 
November 1954 report of medical examination at separation.  
That report shows that at separation the Veteran reported 
having had headaches for about one year, which he related to 
eye strain.  He also had dizziness and shakiness associated 
with the headaches.  In this connection he reported having 
had an injury to the occiput at age 14 that caused him to be 
dazed but not unconscious.  He also reported that he had been 
hospitalized for four days in December 1952 for pneumonitis.  
The Veteran did not report any complaints referable to the 
neck or cervical spine; and on clinical evaluation the spine 
was evaluated as normal.  

After service, the claims file contains VA and private 
treatment records dated from May 1999 to September 2007; the 
report of a VA spine examination in January 2008; the 
transcript of a June 2008 RO personal hearing; and two lay 
statements, including duplicate copies, from M.G.  Early 
records of treatment were discussed in the section above.  
Basically, the first competent evidence on file of any 
cervical spine symptomatology is contained in private medical 
records of treatment in July 2000.  These records show that 
the Veteran was seen for cervical spine symptoms of neck pain 
in July 2000 after the Veteran had used a pressure washer.  
Examination in July 2000 found C6-7 disc herniation 
consistent with these symptoms and C4-5 central disk 
protrusion and narrow canal at C5-6.  In August 2000 the 
Veteran underwent right C6-7 laminectomy, foraminotomy, and 
diskectomy in treatment of far lateral cervical disk 
herniation, C6-7 on the right.  

The report of a December 2000 private "new patient 
consultation" contains no pertinent complaints, but does 
show a past surgical history of neck surgery.  The report 
contains findings of physical examination including of the 
head and neck, cervical spine, upper extremities, and 
neurological examination.  Neither examination findings nor 
concluding impression contained any indication of cervical 
spine pathology other than the finding that examination was 
unremarkable except for a midline incision (neck) that was 
well healed.  Subsequent VA and private treatment records 
after 2000 do not show any additional records of cervical 
spine treatment.

The report of a January 2008 VA examination of the spine 
shows that the Veteran reported that during an attack in 
service a shell hit very close to him and snapped his head.  
He reported that afterwards he continued to have neck pain 
and was seen in 1954 just before discharge, when he was told 
he had a protruding disc and was given pain pills.  The 
Veteran reported current complaints of constant, dull aching 
pain across the back of his neck, which radiated to the back 
of the head and to the medial shoulders on top of the 
shoulder blades.  He reported complaints of weakness of the 
neck and lower and upper extremities, and numbness/tingling 
of the extremities.  He had muscle spasms and stiffness. 

The January 2008 VA examination report contains an impression 
of degenerative disc disease at C4/5 and C6/C7 levels; and 
contains a diagnosis of cervical spine degenerative disc 
disease C4-5 and C6-7 levels; C6-7 laminectomy, foraminotomy, 
and diskectomy for cervical disk herniation C6-7 on right; 
with residual pain, limitation of motion, scar, and right 
upper extremity radiculopathy.  

At the conclusion of the report the January 2008 VA examiner 
addressed the question of whether the Veteran's cervical 
spine disorder was at least as likely as not related to 
service, and specifically to the blast injury he reported.  
On this question the examiner opined that he could not 
resolve this issue without resort to mere speculation.  In 
this regard, the January 2008 VA examiner noted as rationale 
that, although there were notes indicating exposure to 
intense enemy fire as described by the Veteran, there were no 
notes that documented any injury to the neck at or after the 
time of the reported incident.  Also, the separation 
examination report did not mention any recent neck injury and 
the spine examination was normal.  Further, there were no 
records between separation in 1954 and 2000 when the cervical 
disc herniation was mentioned, and the notes in 2000 
indicated it could have been an acute event in 2000.

After a review of the evidence, the Board finds that, while 
there is some evidence of neck or cervical spine pain in 
service, the weight of the evidence demonstrates no cervical 
spine injury or chronic disease in service, or cervical spine 
degenerative disc disease (arthritis) within a year of 
service, or a cervical spine disability after service prior 
to 2000.  The fact of no evidence of arthritis to a 
compensable degree within one year of service separation 
precludes granting service connection for any arthritis on 
the basis of pertinent presumptive regulations.  38 C.F.R. §§ 
3.307, 3.309. 

The Board finds that the Veteran did not experience in-
service cervical spine injury, or chronic neck or cervical 
spine injury in service, or continuous post-service symptoms 
of neck or cervical spine disorder.  Post-service medical 
records do not show a cervical spine disorder until 45 years 
after service.  As part of his 2000 treatment and 2002 
service connection claim, the Veteran first reported that he 
had a neck injury in service.  While the Veteran again 
reported a history of neck or cervical spine injury at a 2008 
VA examination and as part of the claim to reopen, such 
testimony and written assertions are outweighed by the 
Veteran's own reported history and complaints at service 
separation, specific references to the in-service combat 
incident that are negative for a cervical spine injury, the 
absence of complaints or treatment for decades after service 
until 2000, and the history of neck problems following post-
service use of a pressure washer around July 2000.  

Coupled with the Veteran's reports of onset of cervical spine 
symptoms for the first time decades after service when he was 
seeking medical treatment in July 2000, the Board finds that 
the weight of the evidence demonstrates that the Veteran did 
experience continuous symptoms of cervical spine disability 
after service.  Such history reported by the Veteran for 
treatment purposes is more probative than the subsequent 
history of in-service injury that was made solely for 
compensation purposes.  Lay statements made when medical 
treatment was being rendered may be afforded greater 
probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care). 

For the same reasons, M.G.'s testimony and statements that 
the Veteran injured his neck in service are outweighed by the 
Veteran's own service separation history in which he denied 
any past or present neck complaints, the absence of post-
service treatment complaints or treatment until 2000, and the 
history in July 2000 of neck complaints following post-
service power wash use.

On the question of relationship to service, the weight of the 
competent evidence demonstrates that the Veteran's currently 
diagnosed cervical spine disability is not related to 
service.  Although the Veteran has testified and generally 
attested as to his belief that his present cervical spine 
disorder is related to service, as a layperson without 
appropriate medical training and expertise, the Veteran 
simply is not competent to render a probative (that is, 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu, 2 Vet. 
App. 492.  

There are no medical opinions or other competent evidence 
that link the currently diagnosed cervical spine disability 
to service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  At the 
January 2008 VA examination the examiner did not provide an 
opinion favorable to the Veteran's claim.  While that 
examiner did not opine directly to the contrary, he did point 
out a rationale that was point by point unfavorable to the 
Veteran's claim.  At bottom, he noted that treatment notes in 
2000 indicated that the current cervical spine disorder could 
have been an acute event at that time.  This opinion does not 
lend support to the Veteran's claim; on the contrary, it 
tends to indicate that the current cervical spine disability 
is not related to service.
 
Based on the foregoing, the Board concludes that the claim 
for service connection for a cervical spine disorder must be 
denied.  After considering all the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis. 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been received, service 
connection for a cervical spine disorder is reopened.

Service connection for a cervical spine disorder is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


